UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 6, 2012 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. (Exact name of registrant as specified in charter) Delaware 000-22260 52-1823554 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) c/o Campbell & Company, Inc. 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices, including zip code) (410) 413-2600 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. The Campbell Strategic Allocation Fund, L.P. (“CSAF”) will no longer offer units for sale in connection with the prospectus that forms its registration statement on Form S-1 (Reg. No. 333-166320), which was initially filed with the Securities and Exchange Commission (“SEC”) on April 27, 2010 (“Registration Statement”).Pursuant to a Form RW filed with the SEC on January 6, 2012, the Registration Statement, including all exhibits and amendments thereto, has been withdrawn pursuant to Rule 477 of the Securities Act of 1933. For existing investors in CSAF, business will continue to be conducted as usual.For example, there will be no change in our trading, operations, or monthly statements, etc., andredemption requests will continue to be honored on a monthly basis. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CAMPBELLSTRATEGIC ALLOCATION FUND, L.P. By: Campbell & Company, Inc., its General Partner Date: January 6, 2012 By: /s/ Stephen C. Roussin Stephen C. Roussin Chief Executive Officer (Principal Executive Officer)
